Mr. Justice Scholfield delivered the opinion of the Court: Appellant’s claim is for 296 days’ services as county superintendent of schools for the county of Marion, at the rate of §1 per day. He presented his claim to the county court of that county for such services, charging only $4 per day, verified by his affidavit, which was allowed by the county court as in full for his services, and county orders were drawn, in his favor, on the county treasurer, for the amount. He now insists that he should have been allowed at the rate of $5 instead of $4 per day, and, on the trial, he offered to introduce parol evidence to the effect that, when the county court allowed him $4 per day, its members agreed with him that, if they became satisfied the law authorized them to pay him $5 per day, they would make an additional allowance to that effect; and, also, that he received the $4 per day under protest. The court refused to admit the evidence, to which appellant excepted, and this is the principal error assigned for the re.versal of the judgment. We have been referred to no authority, and we are aware of none, under which this evidence is admissible. The members of the count}- court can only bind the county, in matters of this kind, when acting as a court, and their records are the only admissible evidence of their judicial acts. When appellant filed -his account, verified by his affidavit, it should have been for what he claimed to be due him. If he had intended to charge §5 per day, and so made out his account, it would, under the law in force at the time, have been the duty of the court to have allowed it. If they had failed to allow but $4 per day, the law gave him the right to appeal to the circuit court, where their judgment would have been corrected. But they were tinder no obligation, and would have been guilty of a dereliction of duty had they done so, to allow him more than he charged. We are of ojnnion that the record, as he has, by his own conduct, authorized it made, is a complete bar to the present suit, and the judgment of the circuit court is therefore affirmed. Judgment affirmed.